SCHILLER, Judge,
concurring.
Although, I agree that the trial court was correct in sustaining defendants’ preliminary objections, I disagree with the scope of the Majority Opinion and for that reason I am compelled to write separately.
Judith A. Bills was at one time dining her life a patient in the hospital known as Northwest Medical Center — Oil City Campus, and was treated by Robert M. Pilewski, M.D. (hereinafter referred to as appellees). The last treatment Ms. Bills received from appel-lees was October 15, 1992. Unfortunately, Ms. Bills died on June 12, 1994, from causes unrelated to the medical treatment supplied by appellees.
On September 8, 1994, a praecipe for writ of summons was filed in the Court of Common Pleas of Venango County with the following caption: Estate of Judith A. Bills, Deceased, v. Northwest Medical Center — Oil City Campus and Robert M. Pilewski, M.D. Upon this application, the writ of summons was issued and duly served upon the appel-lees. Service was effected on September 9, 1994. In response appellee, on October 3, 1994, Northwest Medical Center — Oil City Campus filed a praecipe for a Rule Upon plaintiff to file a Complaint. This praecipe contained the same caption as the writ of summons. Upon this application the Protho-notary of Venango County issued on October 5, 1994, a Rule to file a Complaint. This Rule was issued upon the “plaintiff’ as described in the Writ of Summons. We note that the Rule issued by the Prothonotary was issued at least ten days prior to October 15, 1994, which was the expiration of the statute of limitations (assuming the statute commenced on the last day of Ms. Bills’ treatment).1
On November 18, 1994, thirty-three days after the statute of limitations had presumptively expired, sixty-eight days after the writ of summons was issued, and one hundred fifty-eight days after Ms. Bills died, a Complaint in trespass was filed with the following caption: “Thomas D. Prevish, Executor of the Estate of Judith A. Bills, Deceased, v. Northwest Medical Center — Oil City Campus and Robert M. Pilewski, M.D.”2 To this Complaint both appellees timely filed preliminary objections asserting that the Complaint violated Pa.R.A.P. 1033 by amending the caption without having “consent of the adverse party or by leave of court.” Appellant filed answers to both sets of preliminary objections asserting first, that the failure to obtain “leave of court or consent of counsel” prior to amending the caption “does not require dismissal of plaintiffs’ suit;”3 and second, that “an amendment adding the name of the personal representative to a timely filed survival action is not in violation of the Pennsylvania *206Rule of Civil Procedure 1033.” 4 Nowhere in the answers filed by appellant was leave of court sought to amend the caption. Instead, appellant elected to defend the state of the record as it existed at the time of the filing of the preliminary Objections. Thereafter oral argument was held before the trial court, which ultimately sustained appellees preliminary objections and struck the Complaint.
In its opinion in support of its Order, the trial court, in a well intentioned attempt to effect judicial economy, extended its discussion beyond the record as it existed. This occurred when the court, after having agreed with appellees’ asserted objection, went beyond that objection and stated: “The paramount issue is thus whether the plaintiffs’ caption amendment in the Complaint is permissible pursuant to Rule 1033.” This statement of the issue went beyond the relief sought, since appellant had merely attempted to defend its prior action as being error-free, and never asked for an amendment to the caption. Unfortunately, the phrasing of the issue in this manner started this ease down the track which ultimately created the problem we now have before us: i.e. the effect if any of the Probate Code, specifically section 3376, on the statute of limitations where a plaintiff is deceased at the time of the commencement of the cause of action.5 Had the trial court merely struck the complaint for failure to comply with Rule 1033, appellant would have been able to appeal this decision to this Court on the sole issue raised by the preliminary objections, or would have been able to refile the Complaint as a new cause of action thereby triggering appellees’ assertion of the statute of limitations as an affirmative defense. Such a defense would have been permitted as New Matter under the Rules and would have allowed the development of the record below in a more orderly fashion.6
Thus, because of this procedural posture, certain issues that could be relevant to a full resolution of this case cannot be addressed at this time. As a consequence I would limit our review to the only issue which is properly before us: whether plaintiff amended the caption of the complaint without prior consent of the defendant or the permission of the trial court. The answer to this question is unquestionably yes. As such the trial court properly ruled that the Complaint should be dismissed, and that Order should be affirmed. To this degree I agree with the decision of the Majority.7
However, despite my opinion that the Complaint was properly dismissed, in the interest of justice8 I would consider that Complaint, in which the plaintiff is correctly identified, as tolling any subsequent time period. I would therefore permit it to be refiled and evaluate the statute of limitations question as of the date of the original file *207date of that Complaint. See D’Orazio v. Locust Lake Village, Inc., 267 Pa.Super. 124, 126, fn. 1, 406 A.2d 550, 551, fn. 1. (1979).9
For the above stated reasons I concur in the result.

. Defendants’ actions in seeking the filing of the Complaint before the expiration of the statute of limitations augurs against any finding that defendants acted in a bad faith attempt to take advantage of the Writ's misidentification of the plaintiff.


. It is unclear on this record exactly when Thomas D. Prevish applied for letters testamentary or when they were issued.


. Plaintiffs' Answer to Preliminary Objections of the Defendants, Northwest Medical Center — Oil City Campus to Plaintiffs’ Complaint.


. Plaintiffs' Answer to Preliminary Objections of the Defendant, Robert M. Pilewski, M.D. to Plaintiffs' Complaint.


. Section 3376 of the Probate and Estates Code provides:
Any statute of limitation which would bar any debt or liability otherwise of a decedent within on year after the decedent’s death shall be extended until the end of one year following the decedent's death. Failure or delay in taking out letter testamentary or of administration shall not affect the operation of any statute of limitation applicable to a debt or liability owed the estate of a decedent.
20 Pa.C.S. § 3376.


. It is important to emphasize that plaintiff never raised the issue of the statute of limitation in responses to the preliminary objections filed by the appellees. In fact the statute of limitations issue was not raised until the plaintiff filed its application for reconsideration of the order sustaining the preliminary objections: in that application plaintiffs even argued that the alleged expiration of the statute of limitations "was not a matter raised by the defendant’s Preliminary Objections” (Application for Reconsideration). Moreover, it was not until this application for reconsideration that plaintiffs finally sought an amendment of the caption; however, because plaintiff had filed this appeal the trial court never ruled on this application. Therefore, the only Order before this Court is the decision of the trial court sustaining the preliminary objections, and dismissing the Complaint based on the violation by plaintiff of Pa.R.Civ.P. 1033.


. I also agree with the Majority that appellant’s attempt to obtain relief on the basis of the doctrine of "relation back” is unavailing because application of that doctrine is limited to situations where the action was originally brought by a legal entity. See Thompson v. Peck, 320 Pa. 27, 30, 181 A. 597, 598 (1935); Marzella v. King, 256 Pa.Super. 179, 183, 389 A.2d 659, 660 (1978).


. See Pa.R.Civ.P. 126.


. Appellees would still be permitted to raise the issue of the statute of limitations in New Matter, and plaintiffs could file a reply thereto asserting the discovery issue. This could permit the trial court to make a factual determination on whether plaintiff is entitled to relief and would permit more effective appellate review. In addition, the *208statutory argument which appellant here argues would still be available.